DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to anticipate or make obvious the features of mounting a lidar system at the center of a reflective housing with two open ends with the ability to scan the surrounding environment. Particular pieces of prior art cited below may teach some of these limitations, but none in a way that would fully anticipate the subject matter or render the subject matter obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Stephen Glade (Reg. No. 57,601) on 03/09/2022.
The application has been amended as follows: 

IN THE CLAIMS:
Claim 1, line 8 insert the word ‘a’ between the words ‘on’ and ‘first’ so that the phrase would read, “… and on a first side…”

Claim 8, line 4 insert the word ‘a’ between the words ‘on’ and ‘first’ so that the phrase would read, “… and on a first side…”

Claim 15, line 8 insert the word ‘a’ between the words ‘on’ and ‘first’ so that the phrase would read, “… and on a first side…”


IN THE SPECIFICATION:
Paragraph [00107], line 1, delete the label ‘2305’ and insert the label ‘2505’.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kaehler (US 20100208234 A1): Teaches a LiDAR system mounted within a housing with internal reflective mirrors. However, it fails to teach open ends to the housing or the ability to scan an outside environment.
Mizouchi (US 6259512 B1): Teaches a light projection system using a four-sided kaleidoscopic structure with two open ends. However, it fails to teach this projection in relation to a LiDAR system and fails to teach any mounting configuration for the light.
Lewin et al. (US 20060044546 A1): Teaches a ranging system using a four-sided kaleidoscopic structure to project light. However, it fails to teach either the proper mounting position or the second open end of the housing.
Dou et al. (CN 105068085 A): Teaches a laser radar system with an internally reflective housing used to create a periscopic field of view. However, it fails to teach the exact structure of the housing, while also failing to teach a second open end.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
	/YUQING XIAO/               Supervisory Patent Examiner, Art Unit 3645